Fullerton, J.
— The respondent, a minor, brought this action against the appellants to recover for injuries received from the bite of a dog, owned and lcept by the appellants. He recovered in the court below, on a trial had before the court sitting without a jury, and this appeal followed.
The only error assigned is that the findings and judgment of the court are contrary to the weight of the evidence. It is contended that the evidence did not justify the findings of the court to the effect that the dog was vicious, and that the defendants knew of its vicious propensities. But as we read the record, the evidence clearly supports these findings. It is not questioned that the dog bit the respondent, and *589there was evidence tending to show that it had bitten another child shortly before that time, and had bitten a boy who came to one of the neighboring houses to deliver meat, and the appellants’ daughter testified that he was cross when teased. As to the appellants’ knowledge, it was shown that one of the appellants had been warned of the dog’s vicious propensities, and had been told of its biting another child. It may be that she did not believe the statements; in fact, she testified that the dog was at another place when it was claimed it had bitten the first child, but this does not- alter the legal aspects of the case. The notice was sufficient to put her upon inquiry, and notice to one joint owner is notice to all of the owners.
We think the evidence sustains the judgment, and it will therefore stand affirmed.
Dunbar, C. J., Mount, and Parker, JJ. concur.